United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                   UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        July 28, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                             No. 05-30868



     SUE ANN EASTERLING,

                                             Plaintiff - Appellant,

                                   v.

     SCHOOL BOARD OF CONCORDIA PARISH, ET AL.,

                                             Defendants

     SCHOOL BOARD OF CONCORDIA PARISH,

                                             Defendant - Appellee.




            Appeal from the United States District Court
                for the Western District of Louisiana
                             1:03-CV-985



Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Sue Ann Easterling filed the present suit against the School

Board of Concordia Parish (“School Board”) alleging various sex-

based    discrimination   claims   under   the   First    and    Fourteenth

Amendments, Title VII of the Civil Rights Act, 42 U.S.C. § 1983,



     *
     Pursuant to 5TH CIR. R. 47.5, this Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and related Louisiana statutes.          The district court awarded the

School Board summary judgment on Easterling’s retaliation and

constructive discharge claims.1     Easterling appeals.           We vacate and

remand in part and affirm in part.

                 I.   FACTUAL AND PROCEDURAL BACKGROUND

     Easterling is a teacher formerly employed at Vidalia High

School   in   Concordia   Parish.       She   has   a    degree   in   physical

education, a minor in secondary education, and state certification

to teach physical education and adaptive physical education.                In

more than twenty years of service as a teacher, Easterling has

coached basketball, track and field, volleyball, gymnastics, and

softball.

     In February 2001, Easterling applied for the position of head

coach of the high school girls’ basketball team and did not get the

position.     Instead, the school board hired a male applicant.            The

hired coach had experience coaching girls at the high school level

but only possessed a temporary teaching certificate.                Easterling

filed a formal charge against the School Board with the Equal

Employment Opportunity Commission (“EEOC”).             She received a “right

to sue” letter from the EEOC on March 8, 2003.              Easterling later

added retaliation charges to her complaint, receiving a second

“right to sue” letter on March 16, 2004.


     1
     The court denied the School Board summary judgment on
Easterling’s discrimination claim. That portion of the court’s
decision is not part of this appeal.

                                    2
       Easterling claims that the defendant retaliated against her

for filing the discrimination claim with the EEOC.             She alleges

that the School Board (1) assigned her to two working offices ten

miles apart without increasing her compensation, (2) placed her in

an office that was inferior to those of other employees in her

position and had a foul odor,2 (3) forced her to work outdoors for

the first time in her twelve-year employment history with the

School Board, (4) hindered her success in her coaching efforts by

removing certain students from her teams, (5) removed her privilege

of writing directive memos, (6) prevented her from having weekly

Friday practices, (7) prevented her from routinely doing community

outings with students, (8) did not allow her access to files and

records during her preparation period, (9) prevented her from

reporting to other locations when needed, and (10) excluded her

from       school-oriented   social   activities.   Finally,    Easterling

alleges that the School Board denied her a transfer to a higher

paying behavioral interventionist position.         Instead, the School

Board hired two applicants who lacked teacher certification but

held master’s degrees.

       Easterling resigned from her employment in May 2004.        For the

same reasons enumerated above, she claims constructive discharge.




       2
     Easterling contends that one of her new offices was so
inadequate that it gave her a respiratory infection.

                                       3
                            II.     STANDARD OF REVIEW

       This   Court      reviews    a     district      court’s   grant    of   summary

judgment de novo, applying the same standards as the district

court. Hirras v. Nat’l R.R. Passenger Corp., 95 F.3d 396, 399 (5th

Cir. 1996).    Summary judgment should be granted only when there is

no genuine issue of material fact and the moving party is entitled

to judgment as a matter of law.                    FED. R. CIV. P. 56(c).            The

evidence should be viewed in the light most favorable to the

nonmoving party.         Am. Home Assurance Co. v. United Space Alliance,

378 F.3d 482, 486 (5th Cir. 2004).

                                   III.       DISCUSSION

A.    Retaliation

       The Supreme Court recently clarified the requirement for

proving retaliation under Title VII in Burlington Northern & Santa

Fe Railway v. White, No. 05-259, slip. op. at 1–2 (U.S. June 22,

2006).     It held that “the anti-retaliation provision does not

confine the actions and harms it forbids to those that are related

to employment” and rejected standards “that have limited actionable

retaliation to so-called ‘ultimate employment decisions.’” Id. at

12.    The district court, applying precedent from this Circuit,

conducted its analysis under the old, now rejected, standard.                        For

that     reason,    we    vacate        the     award   of   summary      judgment   on

Easterling’s retaliation claim and remand for a determination

consistent with Burlington Northern.


                                               4
B.    Constructive Discharge

       Easterling’s constructive discharge claim fails as a matter of

law.    To prove constructive discharge, a plaintiff must prove that

working conditions are so intolerable that “a reasonable person

would have felt compelled to resign.” Pennsylvania State Police v.

Suders,     542    U.S.       129,   141     (2004).         The     environment     must   be

“something more” than that present in a harassment or hostile work

environment claim; a plaintiff must show a “‘worse case’ harassment

scenario, harassment ratcheted up to the breaking point.”                              Id. at

147–48.     Easterling has failed to meet this standard.

       In analyzing a constructive discharge claim, a court must look

to    the   individual         facts    of    each      case   without      regard    to    the

employee’s subjective state of mind.                        Barrow v. New Orleans S.S.,

10 F.3d 292, 297 (5th Cir. 1994).                    We have recognized the following

nonexclusive           list    of      factors         as    being     relevant      to     the

determination:

       (1) demotion; (2) reduction in salary; (3) reduction in
       job responsibilities; (4) reassignment to menial or
       degrading work; (5) reassignment to work under a younger
       supervisor; (6) badgering, harassment, or humiliation by
       the employer calculated to encourage the employee’s
       resignation; and (7) offers of early retirement that
       would make the employee worse off regardless of whether
       the offer was accepted or not.

Id.    Easterling does not argue that any of these factors exist.

Rather, she rehashes evidence used to support her retaliation

claim. While she suggests that the School Board’s conduct amounted

to    a type      of    humiliation        and       harassment,      her   evidence      falls

                                                 5
woefully short of creating a fact issue under Suders.     See also

Robinson v. Waste Management of Texas, 122 F.App’x 756, 759 (5th

Cir. 2004) (unpublished) (where the plaintiff alleged only the

sixth factor, she did not “demonstrate that her boss’s actions were

calculated to encourage her resignation”).

                         IV.   CONCLUSION

     For the reasons explained above, the district court’s grant of

summary judgment on the retaliation claim is VACATED and REMANDED

for consideration under Burlington Northern.   The grant of summary

judgment on the constructive discharge claim is AFFIRMED.       In

addition, Appellee’s motion for leave to file supplemental briefing

is DENIED.




                                 6